 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   SALADIN RUSHDAN aka                          1:16-cv-00988-NONE-GSA-PC
     ROBERT STANLEY WOODS,
12                                                ORDER GIVING FULL EFFECT TO
                     Plaintiff,                   STIPULATION TO DISMISS CASE, WITH
13                                                PREJUDICE, UNDER RULE 41
            vs.                                   (ECF No. 105.)
14
     D. DAVEY, et al.,                            ORDER FOR CLERK TO CLOSE CASE
15
                    Defendants.
16

17

18

19

20            Saladan Rushdan aka Robert Stanley Woods (“Plaintiff”) is a state prisoner proceeding
21   pro se with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
22   Plaintiff’s Second Amended Complaint filed on March 9, 2018, against defendant Correctional
23   Officer Casas (“Defendant”) for use of excessive force in violation of the Eighth Amendment
24   and related state claims.1 (ECF No. 28.)
25            On June 2, 2021, a stipulation for voluntary dismissal with prejudice was filed with the
26   Court containing the signatures of Plaintiff and Counsel for Defendant Casas. (ECF No. 105.)
27

28                       1
                           On October 22, 2018, the court issued an order dismissing all other claims and defendants from
     this action, for violation of Rule 18 and failure to state a claim. (ECF No. 35.)

                                                              1
 1          Federal Rule of Civil Procedure 41(a)(1)(A)(ii) allows plaintiffs to “dismiss an action
 2   without a court order by filing a stipulation of dismissal signed by all parties who have appeared.”
 3   The stipulation filed on June 2, 2021 is signed by all parties who have appeared in this case.
 4   Therefore, the parties’ stipulation is given full force and effect, and this case is dismissed with
 5   prejudice. The Clerk shall close the case.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1.      The parties’ stipulation for voluntary dismissal of this action with prejudice is
 8                  effective as of the date it was filed;
 9          2.      This case is DISMISSED WITH PREJUDICE under Rule 41; and
10          3.      The Clerk of the Court is directed to close this case.
11
     IT IS SO ORDERED.
12

13      Dated:     June 3, 2021                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
